Citation Nr: 1209044	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-20 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for Peyronie's disease claimed as a result of VA surgery or medical care provided on October 21, 2005.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for circumcision claimed as a result of VA surgery or medical care provided on October 21, 2005.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for sexual impotency claimed as a result of VA surgery or medical care provided on October 21, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from June 1968 to June 1970.

This appeal arises to the Board of Veterans' Appeals (Board) from a July 2008-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied service connection for benign prostatic hyperplasia and denied compensation under 38 U.S.C.A. § 1151 for complications allegedly arising from a trans-urethral prostatic resection (TURP) procedure.  The Veteran's notice of disagreement (hereinafter: NOD) encompasses only the denial of the § 1151 claims.  In his NOD, he alleged that Peyronie's disease, sexual impotency, and an unauthorized circumcision were caused by VA medical treatment and surgery on October 21, 2005.  He has not appealed for service connection for benign prostatic hyperplasia.  

Compensation under 38 U.S.C.A. § 1151 for sexual impotency is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Circumcision is shown in a May 2004 VA clinical report.

2.  There is no competent medical evidence tending to show that a TURP procedure in October 2005 caused Peyronie's disease.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 for Peyronie's disease and for a claimed unauthorized circumcision are not met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish compensation and that a disability rating and an effective date for the award of benefits will be assigned if compensation is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the claim, such error was harmless given that compensation benefits under 38 U.S.C.A. § 1151 is being denied, and hence no rating or effective date will be assigned with respect to claimed conditions. 

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all pertinent VA clinical records.  VA has supplied an affidavit, signed by a VA custodian of records on March 31, 2008, certifying that all mental health records have been supplied.  While the § 1151 claims do not involve a mental health issue, it nevertheless appears that all pertinent hospital records and informed consent records have been obtained concerning medical care of the Veteran on October 21, 1995. 

The claimant was afforded VA medical examinations in January and June 2008.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

38 U.S.C.A. § 1151 Compensation for Peyronie's Disease 

Under § 1151, a claimant must show an additional disability proximately due to VA hospital care, medical or surgical treatment, or VA examination.  For claims filed on or after October 1, 1997, a claimant must show that the proximate cause of additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination.  Alternatively, for claims filed on or after October 1, 1997, a claimant may show that he/she suffers from additional disability or death which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the additional disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002 & Supp 2011); 38 C.F.R. § 3.361 (2011); VAOPGCPREC 40-97.

To establish causation based on lack of informed consent, the evidence must show that the hospital care, medical or surgical treatment, or examination was without the Veteran's informed consent, or, in appropriate cases, was without the Veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d) (1).

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b) (2011).

It is necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c) (1) (2011).

The first claimed additional disability to be addressed is Peyronie's disease (Induration of the corpora cavernosa of the penis, producing a fibrous chordee, Dorland's Illustrated Medical Dictionary 487 (28th ed. 1994)).  The Board must determine whether Peyronie's disease represents additional disability and if so, whether it is due to VA hospitalization or medical treatment and not merely coincidental therewith.  If such is shown, the Board must then determine whether the proximate cause of additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination, or, whether the proximate cause of the additional disability was an event which was not reasonably foreseeable. 

VA out-patient treatment reports reflect that because of an enlarged prostate, VA performed a transurethral resection of the prostate (hereinafter: TURP) procedure on October 21, 2005.  An October 26 report notes no post-surgery complication.

A January 2006 VA report mentions that the penis was deformed during erections.  A March 2006 VA urology report mentions that the TURP had been "moderately successful" but that urinary symptoms continued.  The Veteran reported that a 90-degree curvature of the penis appeared almost immediately after the October 2005 surgery.  The curvature was painful during erections and the severity of the curvature precluded sexual intercourse.  The urologist palpated a plaque in the distal two-thirds of the penile shaft.  The assessment was Peyronie's disease and continued symptoms after TURP surgery.  VA performed a curvature repair surgery on April 24, 2006.  An August 2006 report notes that the left curvature had been remedied, but that a dorsal curvature remained.  

The Veteran has written several letters wherein he adamantly claims that Peyronie's disease has caused severe disability.  The Board finds his reports credible.  A January 2008 VA urology compensation examination report reflects that the urologist agreed that sexual activity is not possible because of Peyronie's disease.  Comparing the condition of the penis prior to VA surgery to the penis after surgery, the Board finds that an additional disability exists.  Next, the Board must determine whether this disability is the result VA hospitalization or medical treatment and not merely coincidental therewith.

A January 2008 VA urology compensation examination report reflects that the urologist determined that the appearance of Peyronie's disease after a TURP procedure was "likely to be mere coincidence."  The rationale is that a TURP procedure does not disturb those tissues that are affected by Peyronie's disease and thus, the TURP procedure did not cause Peyronie's disease.  

A June 2008 VA urology compensation examination report reflects that Peyronie's disease is thought to arise from chronic trauma to the penis, such as with repeated sexual intercourse.  The physician noted that a TURP procedure causes little or no trauma to the erectile bodies of the penis.  

The Board finds the above-mentioned medical opinions persuasive, as they are based on accurate facts and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Because Peyronie's disease has been dissociated from the VA-performed TURP procedure, the Board need not address the next question, which is whether the proximate cause of Peyronie's disease is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination, or, whether Peyronie's disease was an event which was not reasonably foreseeable. 

Lay statements are competent evidence with regard to descriptions of symptoms of disease or disability or an injury, but when the determinative issue involves a question of medical expertise, only individuals possessing specialized training and knowledge are competent to render an opinion.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but see Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  In this case, because the Veteran's claims do not support the opinion of the medical doctor, the Veteran's opinion is of little value.

Although a VA urologist dissociated Peyronie's disease from the Veteran's benign prostatic hypertrophy, this opinion is not relevant to the § 1151 claim and was apparently requested as a result of an erroneous assumption that service connection is in effect for benign prostatic hypertrophy.  

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for 38 U.S.C.A. § 1151 benefits for Peyrone's disease is therefore denied.  

38 U.S.C.A. § 1151 Compensation for Unauthorized Circumcision

In March 2008, the Veteran claimed that VA circumcised him in October 2005 without his permission.  He maintains that this has caused additional disability. 

A May 2004 VA report specifically describes the penis as having been circumcised.  A June 2008 VA urology compensation examination report reflects that the urologist reviewed the claim of an unauthorized circumcision and found it to be without merit, as the claims file clearly reflects that the Veteran had been circumcised prior to the TURP in October 2005.  The urologist found the claim to be "completely untrue."

The Board finds the above-mentioned medical opinion persuasive, as it is based on accurate facts and supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

Lay statements are competent evidence with regard to descriptions of symptoms of disease or disability or an injury, but, in this case, the Veteran has been shown to be a poor historian and for that reason, the Board cannot attach any weight to his lay statements.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  In this case, because the medical evidence in the claims files controverts the Veteran's assertion, his assertion has little value.

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for 38 U.S.C.A. § 1151 benefits for unauthorized circumcision is therefore denied.  


ORDER

Compensation under § 1151 for Peyronie's disease is denied.

Compensation under 38 U.S.C.A. § 1151 for circumcision is denied. 






REMAND

In March 2008, the Veteran requested compensation under 38 U.S.C.A. § 1151 for additional disability claimed due to VA surgery.  

In January 2008, a VA urology compensation examination dissociated Peyronie's disease from a VA-performed TURP procedure.  The urologist did not, however, dissociate all current symptoms from that surgery.  The urologist stated, "The patient's ejaculatory dysfunction was aggravated by his TURP that was done to treat his prostate condition."  Comparing the Veteran's condition prior to VA surgery his condition after surgery, the Board finds that an additional disability exists.  Ejaculation, which was possible prior to surgery, was not possible after surgery.  

Therefore, the Board must determine whether the loss of ability to ejaculation is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination.  Alternatively, a claimant may show that he/she suffers from additional disability, caused by VA hospital care, medical or surgical treatment or examination; if the proximate cause of the additional disability was an event which was not reasonably foreseeable.  

The January 2008 VA urology compensation examiner has not addressed whether a loss of ejaculation ability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination.  Nor has the examiner addressed whether the additional disability was not reasonably foreseeable.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Because of this duty, the claim must be remanded to obtain a medical opinion that addresses whether there is carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination; or, that the proximate cause of the additional disability was an event which was not reasonably foreseeable

Accordingly, the case is REMANDED for the following action:

1.  VA should return the claims files to the VA physician who performed the January 2008 VA compensation examination.  The physician should review the pertinent medical history and answer the following:

I.  Address whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the loss of ejaculation ability is proximately due to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part. 

II.  Address whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that VA furnished the October 21, 2005, hospital care, medical or surgical treatment without proper consent.

III.  Address whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the loss of ejaculation ability is an event not reasonably foreseeable based on what a reasonable health care giver would have foreseen.   

2.  The physician should offer a rationale for any conclusion in a legible report.  The Veteran may be re-examined if necessary.  If the requested physician is not available, a qualified substitute may be used. 

3.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished an SSOC and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If a VA examination is scheduled, failure to report for a scheduled VA examination, without good cause, may have adverse consequences on these claims.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


